                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                    8:19MJ542

      vs.
                                                           ORDER FOR DISMISSAL
WALTER KIMBROUGH,

                     Defendant.


       Pursuant to the Motion of the United States (Filing No. 6), and pursuant to Federal Rule
of Criminal Procedure 48(a), leave of court is granted for the filing of the dismissal of the
Complaint against Walter Kimbrough.


       IT IS ORDERED that the Motion to Dismiss the Complaint (Filing No. 6) is granted.


       Dated this 12th day of November, 2019.

                                                   BY THE COURT:
                                                   s/ Michael D. Nelson
                                                   United States Magistrate Judge
